Order of the Appellate Term, Second Judicial Department, dated April 21, 1967, which affirmed a judgment of the District Court of Nassau County, in favor of *667plaintiffs, upon jury verdicts in separate trials as to liability and damages, reversed, and said judgment reversed, on the law and facts, and complaint dismissed, with costs in this court and with $30 costs and disbursements on the appeal to the Appellate Term. Plaintiffs presented no proof of negligence; nor was there any proof of facts from which it could be reasonably inferred that the accident could not have happened except for negligence (Kulovany V. Orbach’s, 2 A D 2d 997; Aquilino v. Macy & Go., 12 A D 2d 765). Christ, Acting P. J., Brennan, Babin, Hopkins and Munder, JJ., concur.